DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        Response to Amendment
Applicant's submission filed on 12 November, 2020 has been entered. Claims 1-13 and 15-20 have been currently amended. No claim has been currently canceled or newly added. As a result, claims 1-20 are pending in the application.

Response to Arguments
Applicant’s arguments, see remark, filed 12 November, 2020, with respect to the rejections of claims 1, 8 and 15 under the prior art rejections have been fully considered and are not persuasive. The applicant’s remark to the claims were considered with the results that follow.

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the 
a)    With regard to the previous specification objection to the title of the invention, on page 8, Applicant notes that the present invention is in fact directed to convolutional and ephemeral datachains. If the Examiner maintains this objection, Applicant requests that the Examiner explain why the title is not descriptive of the invention. 
The examiner respectfully disagrees. The examiner notes applicant’s claimed invention discloses a system for convolutional and ephemeral datachains, which include computing node that stores data entries in sidechain for conditional period, and convolutes sidechain into blockchain when conditional period has matured. However, the title of the invention “CONVOLUTIONAL AND EPHEMERAL DATACHAINS”, is not descriptive and is not explicitly indicative of the invention to which the claims are directed. As a result, the objection to the title of the invention will be maintained. The Examiner suggests applicant consider amending the title of the invention to similarly include aspects of the system for convoluting computation node storage data enter into the blockchain when the conditional period has matured features as claimed.

b)	At page 9, Applicant argued that "store the data entries in the sidechain for a conditional period". PADMANABHAN does not disclose or suggest at least this feature of claim 1. 
In response, examiner respectfully disagrees. Padmanabhan’s invention involves receiving a request to add a block to a blockchain in response to the specified 
Examiner correlates ‘the generated sidechain asset may be held for a predetermined contest period, during which time the transfer will be invalidated’ as ‘conditional period’, wherein sidechain can store data for a certain time period  before any transaction is generated. 
Therefore, Padmanabhan’s invention teaches store the data entries in the sidechain for a conditional period.


In response, examiner respectfully disagrees. Padmanabhan’s invention involves blockchain database which is managed autonomously using a peer-to-peer network and a distributed timestamping server. For the limitation “when the conditional period has matured, convolute the sidechain into the blockchain”, paragraph [0179] of Padmanabhan teaches when user consent is captured for a particular node within the user specific sidechain, ‘the consent is captured at the sidechain and then written into the primary blockchain where it is permanently kept, and the fact that consent has been granted is not protected information, however, the restricted data is protected and the consent is only applicable to a specified participating node of the primary blockchain until such time that consent is rescinded. Para [0103] further teaches the parent blockchain 188 asset may be released if no reorganization proof associated with the sidechain asset is detected during the third predetermined contest period, after which the parent chain asset is free to be transferred within the parent chain via the depicted intra-chain transfers 153 shown at the rightmost side of the parent blockchain 188 flow.
Examiner correlates the consent is captured at the sidechain and then written into the primary blockchain as ‘convolute the sidechain into the blockchain’, and a specified participating node of the primary blockchain until such time that consent is rescinded as ‘when the conditional period has matured’.



In response to Applicant's assertion for the dependent claims, Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Therefore, in view of the above, the examiner believes that the features of the claims 1-20, and all other dependent claims are taught by the applied arts. After consideration of arguments, rejection of claims 1-20 under 35 U.S.C. § 102 is proper and is, therefore, maintained.
                                                         Specification Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prithvi Krishnan Padmanabhan (Patent Pub. Application No.:  US 2019/0238316 A1, hereinafter ‘Padmanabhan’),

With respect to claim 1, Padmanabhan teaches a system, comprising: a computing node in a blockchain network, the computing nodeconfigured to determine that a data point trigger has occurred at a particular block cycle of a blockchain (see Para [0111]-[0112], when a block containing a particular asset or transaction is to be added to the blockchain, the transaction type database is queried using the type of the particular asset or transaction that is to be added to the blockchain to determine the corresponding consensus protocol type that is to be used to commit the particular asset or transaction, or block containing the particular asset or transaction, to the blockchain (Examiner correlates that checking and adding particular block or transaction to the blockchain as a data point trigger has been determined)); 
initiate a sidechain to store subsequent entries based on the data point trigger (see Para [0081], a primary blockchain (e.g., a consensus blockchain) which begins with a genesis block 141 (sometimes called a root block) followed by a series of standard blocks 142 (i.e. a sidechain), each having a header which is formed based at least in part from a hash of the header of the block which precedes it), wherein a genesis block of the sidechain comprises one or more relevant data fields from the blockchain (see Para [0062], each block includes the hash of the prior block in the blockchain, linking the two.  The linked blocks form a chain.  This iterative process confirms the integrity of the previous block, all the way back to the first block in the chain, sometimes called a genesis block or a root block);
 initiate a sidechain smart contract to manage data entries submitted to the sidechain (see Para [0243], a blockchain implemented smart contract created utilizing a smartflow contract engine 1105, and Para [0249] further teaches the user simply drags and drops operational blocks and defines various conditions and "if then else" events, such as if this event occurs, then take this action.  As depicted here, there are a variety of user defined smart contract blocks including user defined conditions 1151, events to monitor 1152, "if" then "else" triggers 1153, and asset identifiers 1154 ); 
store the data entries in the sidechain for a conditional period (see Para [0095], the output created on the parent blockchain 188 may specify via rules and configuration parameters such as stored within the blockchain protocol certification portion of each block of the parent blockchain 188. After creating the output on the parent blockchain 188, the user waits out the confirmation period, meanwhile, intra-chain transfers 153 continue to occur.  Subsequent to waiting out the confirmation period, a transaction is then created on the sidechain 189 referencing the output from the parent blockchain 188, and Para [0097] teaches the generated sidechain 189 asset also may be held for a predetermined contest period at operation 154, during which time the transfer will be invalidated if a reorganization proof 183 associated with the parent blockchain 188 asset is detected in the parent blockchain. ); and 
when the conditional period has matured, convolute the sidechain into the blockchain (see Para [0179], when user consent is captured for a particular node within the user specific sidechain, ‘the consent is captured at the sidechain and then written into the primary blockchain (i.e. convolute the sidechain into the blockchain)’ where it is permanently kept, and the fact that consent has been granted is not protected information, however, the restricted data is protected and the consent is only applicable to a specified participating node of the primary blockchain ‘until such time that consent is rescinded (i.e. when the conditional period has matured)’, and Para [0103] teaches the parent blockchain asset may be released if no reorganization proof associated with the sidechain asset is detected during the third predetermined contest period).  
Claims 8 and 15 are substantially similar to claim 1, and therefore likewise rejected.

Regarding claim 2, Padmanabhan teaches the sidechain is active for the conditional period based on a fixed period of time, and when the fixed period of time has expired, the computing node is further to reject any additional entries intended for the sidechain (see Para [0179], the consent granted may be time limited, and will therefore expire after a specified period of time.  In such case, access to the protected information is checked against the time expiration via the blockchain consent manager 705 as part of the blockchain protocol provided by the blockchain services interface).  

Regarding claim 3, Padmanabhan teaches the sidechain is active for the conditional period based on a fixed amount of blockchain block cycles, and when the fixed amount of blockchain block cycles are completed, the computing node is further to reject any additional entries intended for the sidechain (see Para [0093], the SPV proof may include a threshold level of work, and the generating may take place over a predetermined period of time, which may also be referred to as a confirmation period 152.  The confirmation period of a transfer between chains may be a duration for which a coin, token, or other exchanged value is locked on the parent blockchain 188 before may successfully be transferred to the sidechain 189.  This confirmation period may allow for sufficient work to be created such that a denial of service attack in the next waiting period becomes more computationally difficult). 
Regarding claim 4, Padmanabhan teaches the sidechain is active for the conditional period until another data point trigger is identified, and wherein the another data point trigger comprises one or more of a specific data file type being identified, and a specific transaction identifier being identified (see Para [0234], the blockchain asset is identified via a blockchain asset identifier within the blockchain; and in which one individual associated with the protected data is uniquely identifiable to both the first tenant and the second tenant of the host organization based on the blockchain asset identifier).  
Regarding claim 5, Padmanabhan teaches when the computing node convolutes the sidechain into the blockchain, the computing node is further configured to: store a portion of the sidechain data in a current block of the blockchain at a time when user consent is captured for a particular node within the user specific sidechain, the consent is captured at the sidechain and then written into the primary blockchain where it is permanently kept, and the fact that consent has been granted is not protected information, however, the restricted data is protected and the consent is only applicable to a specified participating node of the primary blockchain until such time that consent is rescinded).  

Claim 12 is substantially similar to claim 5, and therefore likewise rejected.
Regarding claim 6, Padmanabhan teaches hen the computing node convolutes the sidechain into the blockchain, the computing node is further configured to: store all the sidechain data in a current block of the blockchain at a time associated with the convolution of the sidechain into the blockchain (see Para [0095], the output created on the parent blockchain 188 may specify via rules and configuration parameters such as stored within the blockchain protocol certification portion of each block of the parent blockchain 188).  

Claims 13 and 19 are substantially similar to claim 6, and therefore likewise rejected.
Regarding claim 7, Padmanabhan teaches the computing node is further configured to determine another data point trigger has occurred at another particular block created subsequent to the particular block of the blockchain (see Para [0168]-[0169], upon the consent 751 being received from participating node 750A and being written into the private blockchain 740, the blockchain consent manager 705 seeds the new community sidechain 752 with the consent, thus forming the new community sidechain 760 ); and responsive to the another data point trigger being identified, initiate another sidechain (see Para [0168], a new sidechain community 761 is formed by the blockchain consent manager 705 that creates a new community sidechain 760 formed from sidechain blocks 742).
Claims 14 and 20 are substantially similar to claim 7, and therefore likewise rejected.

Regarding claim 9, Padmanabhan teaches rejecting any additional entries intended for the sidechain based on an expiration of a fixed period of time that defines the conditional period during which the sidechain is active to store the data entries (see Para [0179], the consent granted may be time limited, and will therefore expire after a specified period of time.  In such case, access to the protected information is checked against the time expiration via the blockchain consent manager 705 as part of the blockchain protocol provided by the blockchain services interface).  

Claim 16 is substantially similar to claim 9, and therefore likewise rejected.

Regarding claim 10, Padmanabhan teaches rejecting any additional entries intended for the sidechain based on reaching a fixed number of blockchain block cycles that defines the conditional period during which the sidechain is active to store the data entries (see Para [0073], the payload hash is included as part of the input when the hash is calculated for the purpose of storing as the prior hash 161 for the next or subsequent block.  Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error.  According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold). 
Claim 17 is substantially similar to claim 10, and therefore likewise rejected.
Regarding claim 10, Padmanabhan teaches deactivating the sidechain during the conditional period when another data point trigger is identified, and wherein identifying the another data point trigger comprises identifying one or more of a specific data file type, and a specific transaction identifier (see Para [0234], the blockchain asset is identified via a blockchain asset identifier within the blockchain; and in which one individual associated with the protected data is uniquely identifiable to both the first tenant and the second tenant of the host organization based on the blockchain asset identifier).  
Claim 18 is substantially similar to claim 11, and therefore likewise rejected.


                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lai; Brian et al. discloses US 2020/0344233 A1 systems, methods, and apparatuses for implementing a role based access control and authorization validator via blockchain smart contract execution using Distributed Ledger Technology (DLT) in conjunction with a cloud based computing environment.
Drozd; Andrew Louis et al. discloses US 2020/0068573 A1 methods and systems for controlling dynamic spectrum access (DSA) for the purposes of wirelessly communicating or exchanging data within a network environment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                    Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        03/12/2021

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162